Citation Nr: 1617977	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  12-17 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides or asbestos. 

2. Entitlement to service connection for neuropathy of the bilateral feet, to include as due to exposure to herbicides or asbestos.

3. Entitlement to service connection for hypertension, to include as due to exposure to herbicides or asbestos.

4. Entitlement to service connection for a left eye disability, to include as due to exposure to herbicides or asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for diabetes, neuropathy of both feet, hypertension, and a left eye condition.

In March 2013, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  Per the Veteran's request, the Board remanded this matter in June 2014 for a new hearing.  In August 2014, the Veteran withdrew his request for a new hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes, bilateral neuropathy of the feet, hypertension, and a left eye condition.  He attributes these conditions to either herbicide or asbestos exposure.  He claims that he was exposed to herbicides while serving as a supply sergeant in Okinawa, Japan, but "might" have also been to Vietnam during service.  He claims that he was exposed to asbestos while traveling aboard ship to his duty stations in Japan and Thailand.  

In a September 2009 memorandum to the file, the RO determined that there was not enough evidence to concede the Veteran had service in Vietnam.  His statements in that regard are vague.  He testified at the March 2013 that he had not set foot in Vietnam, but he wasn't "sure" because some of his duties took him to Thailand and they "may" have gone over the border into Vietnam.  

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part VI, Subpart ii, directs that a detailed statement of the veteran's claimed herbicide exposure should be sent to the Compensation Service to request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  

To date, the RO has not completed these procedures.  Based on the Veteran's allegations of exposure and the evidence of record, additional development should be conducted to determine whether the Veteran was exposed to herbicides while serving in Okinawa.

With respect to asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  

In this case, the record does not show that the RO complied with all of the required development procedures for claims involving asbestos exposure.  On remand, the RO must assure that these guidelines are followed. 

If after the development conducted on remand, the Veteran's records confirm his contentions regarding exposure to either herbicides or asbestos, medical opinions should be obtained.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Comply with the provisions of VA's Adjudication Procedure Manual, and attempt to verify the Veteran's claimed herbicide or asbestos exposure 

2.  If, and only if, the Veteran was exposed to asbestos and/or herbicides, schedule the Veteran for an appropriate VA examination.  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes, bilateral neuropathy of the feet, hypertension, and a left eye condition had its onset in service or is etiologically related to service, including herbicide and/or asbestos exposure.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




